Title: To Thomas Jefferson from James Maury, 7 September 1793
From: Maury, James
To: Jefferson, Thomas


Liverpool, 7 Sep. 1793. He encloses a price current. On 3 Sep. the Sisters, Captain William Provoost, bound from New York to Le Havre, was brought here under suspicion of carrying French property—the fourth American ship brought here on that pretext. The courts have not determined the fate of any of their cargoes, though the ships Aerial of Philadelphia and George of Baltimore have been restored.
